PER CURIAM:
The district court’s final order of dismissal is affirmed. See D.C. Ct. of Appeals v. Feldman, 460 U.S. 462, 482-88, 103 S.Ct. 1303, 1315-18, 75 L.Ed.2d 206 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16, 44 S.Ct. 149, 150, 68 L.Ed. 362 (1923); Goodman ex rel. Goodman v. Sipos, 259 F.3d 1327, 1332 (11th Cir.2001); Siegel v. LePore, 234 F.3d 1163, 1172 (11th Cir.2000) (en banc) (“The Rooker-Feldman doctrine provides that federal courts, other than the United States Supreme Court, have no authority to review the final judg*866ments of state courts. The doctrine extends not only to constitutional claims presented or adjudicated by a state court, but also to claims that are inextricably intertwined with a state court judgment. A federal claim is inextricably intertwined with a state court judgment if the federal claim succeeds only to the extent that the state court wrongly decided the issues before it.”) (internal quotations and citations omitted).
AFFIRMED.